DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                     JOSEPH ARTHUR WIENDL,

                              Appellant,

                                   v.

                        STEPHANIE WIENDL,

                               Appellee.


                            No. 2D20-2691



                         September 15, 2021

Appeal from the Circuit Court for Hillsborough County; Lawrence
Mark Lefler, Judge.

Joseph Arthur Wiendl, pro se.

Robert M. Brush of Brush & Coyle, P.A., Lakeland, for Appellee.


PER CURIAM.

     Affirmed.

SLEET, ATKINSON, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.